Case 2:20-cv-00078-JRG Document 79-16 Filed 12/16/20 Page 1 of 3 PageID #: 2746
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit N
Case 2:20-cv-00078-JRG Document 79-16 Filed 12/16/20 Page 2 of 3 PageID #: 2747
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                §
                                                     Case No. 2:20-CV-00078-JRG
 Plaintiff,                                     §
                                                §
 v.                                             §
                                                §
 HMD GLOBAL OY,                                 §
                                                §
 Defendant.                                     §


                  DECLARATION OF REX C. FRYHOVER IN SUPPORT
                   OF MOTION TO TRANSFER OF HMD GLOBAL OY

 I, Rex C. Fryhover, declare under 28 U.S.C. § 1746:

          1.    I am Head of Operations for HMD America, Inc. I have personal knowledge of

 the matters set forth below and, if called as a witness, could and would testify about them.

         2.     HMD America, Inc. (“HMD America”) is a Florida corporation, with

 headquarters at 1200 Brickell Avenue, Suite 510, Miami, Florida,



         3.     HMD America is a wholly owned subsidiary of HMD Global Oy (“HMD

 Global”), a Finnish company with headquarters in Espoo, Finland.

         4.     As a part of my responsibilities as Head of Operations, I oversee and coordinate

 HMD America’s relationships with its customers,



         5.
Case 2:20-cv-00078-JRG Document 79-16 Filed 12/16/20 Page 3 of 3 PageID #: 2748

              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
